UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                       2.3.2020
  Jesus Marquez,

                         Plaintiff,
                                                                     20 CV 00755 (AJN)
                 –v–
                                                                  NOTICE IN §1983 CASE
  CITY OF NEW YORK, RICARDO MONTILLA,
  KIRK BISHOP, MATTHEW FERGUSON, JUAN
  COLLADO, Individually, and JOHN DOE 1
  through 3, Individually, (the names John Doe
  being fictitious, as the true names are presently
  unknown),

                         Defendants.


ALISON J. NATHAN, District Judge:

        This case has been assigned to me for all purposes. This case shall be conducted in
accordance with the Plan for Certain § 1983 Cases Against the City of New York (the “§ 1983
Plan,” available at: http://nysd.uscourts.gov/rules/The_Plan_and_Exhibits_201108.pdf). The
parties are directed to follow these procedures – even to the extent that they are inconsistent with
this Court’s Individual Rules.

         Any timely application to exempt this case from the procedures set forth in the § 1983
Plan or to refer this case to a magistrate judge for settlement purposes will be considered in due
course. If the parties do not file a timely application to exempt the case from the § 1983 Plan
pursuant to paragraph 4.a of the § 1983 Plan, the parties are directed to submit a joint letter to the
Court no later than one hundred and twenty days after the first defendant files its answer. The
joint letter shall provide the following information in separate paragraphs:

       (1)     A brief statement of the nature of the action and the principal defenses thereto;

       (2)     A brief explanation of why jurisdiction and venue lie with this Court;

       (3)     A brief description as to the status of the case in mediation and each party’s
               position on whether an initial pre-trial conference should be scheduled;

       (4)     Any other information that the parties believe may assist the Court in resolving
               this action.

                                                 [1]
        Counsel who have noticed an appearance as of the date of this order are directed (i) to
notify counsel for all other parties in this action by serving upon each of them a copy of this
notice, the § 1983 Plan (and attachments), and the Court’s Individual Rules (available at:
http://nysd.uscourts.gov/judge/Nathan) forthwith, and (ii) to file proof of such notice with the
Court. If unaware of the identity of counsel for any of the parties, counsel receiving this notice
must forthwith send a copy of the notice, § 1983 Plan, and Individual Rules to that party
personally.



Dated: Feb__3__, 2020
       New York, New York


                                              __________________________________
                                                      ALISON J. NATHAN
                                                   United States District Judge




                                                [2]
